DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments.
Applicant argues on pages 4 and 5 that with Applicant’s disclosed method it is possible to identify with high accuracy whether a dent or hole is a large-pit defect caused by the substrate carbon inclusion or a large-pit defect caused by a micropipe in the substrate by using the disclosed method and apparatus which is acknowledged.  Applicant asserts that the amendment to claim 2 and newly added claims 4 and 5 are based upon the specification which is acknowledged.  However, claims 2,4, and 5 are all directed to a SiC epitaxial wafer itself rather than a method for forming a SiC epitaxial wafer (the method claims having been withdrawn pursuant to the restriction mailed 07/26/2021 but would be eligible for a divisional application).  An issue of indefiniteness arises in that optically identifying locations of large-pit defects does not change or alter the SiC epitaxial wafer and that one having ordinary skill in the art would not be able to determine whether any particular SiC epitaxial wafer has or hasn’t had the locations of large-pit defects identified, see the 35 U.S.C. § 112 section below.  However, prior art generally teaches optically identifying locations of large-pit defects for example U.S. Patent Application Publication Number 2014/0145214 A1 to Kageshima et al. FIG. 8A-8C, ¶ [0179]-[0184].
	Applicant’s amendment to claim 1 to identifying the total number of large-pit defects does not overcome the prior art rejection as the prior art determines a large-pit defect density for a wafer of a given size and the total number is calculated by multiplying the defect density by the area of the wafer as would have been well-known to one having ordinary skill in the art.
	Additionally, it should be noted that the amended language of having locations of the large-pit defects caused by micropipes in the substrate is necessarily satisfied by art with zero micropipes (e.g. U.S. 2008/0067524 to Basceri, Abstract) or locations of large-pit defects caused by carbon inclusions is necessarily satisfied by art with zero carbon inclusions (e.g. U.S. 2013/0280466 to Zwieback page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12), since if there are zero micropipes or zero carbon inclusions then the number of large-pit defects caused by them must be zero.
Additionally, the language as currently written does not require identifying locations of large-pit defects caused only by micropipes or only by carbon inclusions.  Prior art which generally identifies locations of all large-pit defects (e.g. U.S. Patent Application Publication Number 2014/0145214 A1 to Kageshima et al. FIG. 8A-8C, ¶ [0179]-[0184]) would necessarily identify locations of defects caused by micropipes and defects caused by carbon inclusions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is directed to a SiC epitaxial wafer.  Claim 1 has been amended to recite in part “wherein a total number of large-pit defects caused by micropipes in the substrate and large-pit defects caused by substrate carbon inclusions, both of which are contained in the SiC epitaxial layer, is identified” and the portion “is identified” is indefinite since it is unclear what difference there is, if any, between a SiC epitaxial wafer where large-pit defects are identified versus a SiC epitaxial wafer where the large-pit defects are not identified.  Applicant’s disclosure teaches using a microscope as an inspection apparatus, for example in paragraph [0023]:

    PNG
    media_image1.png
    318
    557
    media_image1.png
    Greyscale
 
However, inspecting a wafer with a microscope does not change the wafer and therefore one having ordinary skill in the art would be unclear of the metes and bounds of the claim as a SiC epitaxial wafer where the large-pit defects are not identified would appear to be structurally identical to a SiC epitaxial wafer where the large-pit defects are identified.
Claim 2 recites wherein the locations of the large-pit defects are identified which is indefinite for similar reasons to claim 1 as it is unclear what differences, if any, exist between a SiC epitaxial wafer where the locations of large-pit defects are identified versus a SiC epitaxial layer wherein the locations of large-pit defects are not identified, as identifying the locations of defects does not change the SiC epitaxial wafer itself.
Newly introduced claim 4 recites “are identified” which is indefinite for the same reason as claim 1.
Newly introduced claim 5 recites “are identified” which is indefinite for the same reasons as claim 1.
Claim 5 additionally recites “wherein locations of the large-pit defects” which is indefinite as the large-pit defects lack proper antecedent basis within the claim, i.e. the claim does not recite requiring large-pit defects and therefore the two instances of language referencing “locations of the large-pit defects” is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0280466 A1 to Zwieback et al., “Zwieback”, in view of U.S. Patent Application Publication Number 2008/0067524 A1 to Basceri et al., “Basceri”.
Regarding claim 1, Zwieback discloses a SiC epitaxial wafer wherein a total number of micropipes in the substrate and carbon inclusions in the substrate (and therefore the maximum number of large-pit defects caused thereby) is identified, since Zwieback teaches wherein the micropipe density (MPD) may be for example 0.12/cm2 or 0.29/cm2 for a 150mm and 100mm respectively wherein total number is known by multiplying the density by the area of the wafer (¶ [0114] TABLE 1, similar to Applicant’s specification page 11 lines 15-19) and the carbon inclusions (and therefore number of large-pit defects caused by carbon inclusions) are “None” (page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12).
Although Zwieback discusses homoepitaxial layer (¶ [0012],[0019]), Zwieback fails to clearly state forming an epilayer on the SiC wafer.
Basceri teaches forming an SiC epilayer for forming a semiconductor device (e.g. ¶ [0017],[0065]).  Basceri additionally teaches wherein the SiC wafer is micropipe free (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed an epitaxial layer as exemplified by Basceri on the wafer of Zwieback in order to form a semiconductor device benefitting from the low defect density of Zwieback (Zwieback Abstract).

Claims 2,4,5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0280466 A1 to Zwieback et al., “Zwieback”, in view of U.S. Patent Application Publication Number 2008/0067524 A1 to Basceri et al., “Basceri”, and Kubota, T., Talekar, P., Ma, X. et al. “A nondestructive automated defect detection system for silicon carbide wafers” Machine Vision and Applications 16, 170–176 (2005), “Kubota”.
Regarding claim 2 insofar as definite, although Zwieback in view of Basceri yields the SiC epitaxial wafer according to claim 1, Zwieback and Basceri fail to clearly teach wherein locations of the large-pit defects caused by micropipes in the substrate in the SiC epitaxial layer are identified.
Kubota teaches identifying locations of large-pit defects (pits are show in images as black) caused by micropipes (Abstract, page 173 3.3 Micropipe classification).
It would have been obvious to one having ordinary skill in the art to have formed the device of Zwieback in view of Basceri by determining locations of micropipes using the method of Kubota in order to identify micropipes with reduced tedium, time consumption, and error (Kubota Abstract, 1 Introduction, 5 Conclusion) thereby allowing for identification of high-quality SiC substrates.

Regarding claim 4 insofar as definite, Zwieback in view of Basceri yields a SiC epitaxial wafer according to Claim 1, and Zwieback in view of Basceri further yields wherein locations of the large-pit defects caused by substrate carbon inclusions in the SiC epitaxial layer are identified (inherent, since carbon inclusions are indicated as “None” page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12).
Zwieback in view of Basceri fails to clearly teach wherein the locations of the large-pit defects caused by micropipes in the substrate are identified.
Kubota teaches identifying locations of large-pit defects (pits are show in images as black) caused by micropipes (Abstract, page 173 3.3 Micropipe classification).
It would have been obvious to one having ordinary skill in the art to have formed the device of Zwieback in view of Basceri by determining locations of micropipes using the method of Kubota in order to identify micropipes with reduced tedium, time consumption, and error (Kubota Abstract, 1 Introduction, 5 Conclusion) thereby allowing for identification of high-quality SiC substrates.

Regarding claim 5 insofar as definite, Zwieback discloses a SiC epitaxial wafer wherein a total number of micropipes in the substrate and carbon inclusions in the substrate (and therefore the maximum number of large-pit defects caused thereby) is identified, since Zwieback teaches wherein the micropipe density (MPD) may be for example 0.12/cm2 or 0.29/cm2 for a 150mm and 100mm respectively wherein total number is known by multiplying the density by the area of the wafer (¶ [0114] TABLE 1, similar to Applicant’s specification page 11 lines 15-19) and the carbon inclusions (and therefore number of large-pit defects caused by carbon inclusions) are “None” (page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12) and therefore wherein locations of the large-pit defects caused by substrate carbon inclusions in the SiC epitaxial layer are identified (inherent, since carbon inclusions are indicated as “None” page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12).
Although Zwieback discusses homoepitaxial layer (¶ [0012],[0019]), Zwieback fails to clearly state forming an epilayer on the SiC wafer.
Basceri teaches forming an SiC epilayer for forming a semiconductor device (e.g. ¶ [0017],[0065]).  Basceri additionally teaches wherein the SiC wafer is micropipe free (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed an epitaxial layer as exemplified by Basceri on the wafer of Zwieback in order to form a semiconductor device benefitting from the low defect density of Zwieback (Zwieback Abstract).
Zwieback in view of Basceri fails to clearly teach wherein the locations of the large-pit defects caused by micropipes in the substrate are identified.
Kubota teaches identifying locations of large-pit defects (pits are show in images as black) caused by micropipes (Abstract, page 173 3.3 Micropipe classification).
It would have been obvious to one having ordinary skill in the art to have formed the device of Zwieback in view of Basceri by determining locations of micropipes using the method of Kubota in order to identify micropipes with reduced tedium, time consumption, and error (Kubota Abstract, 1 Introduction, 5 Conclusion) thereby allowing for identification of high-quality SiC substrates.

Claims 2,4,5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0280466 A1 to Zwieback et al., “Zwieback”, in view of U.S. Patent Application Publication Number 2008/0067524 A1 to Basceri et al., “Basceri”, and U.S. Patent Application Publication Number 2014/0145214 A1 to Kageshima et al., “Kageshima”.
Regarding claim 2 insofar as definite, although Zwieback in view of Basceri yields the SiC epitaxial wafer according to claim 1, Zwieback and Basceri fail to clearly teach wherein locations of the large-pit defects caused by micropipes in the substrate in the SiC epitaxial layer are identified.
Kageshima teaches (e.g. FIG. 8A,8B,8C) wherein locations of large-pit defects are identified (¶ [0179]-[0184]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zwieback in view of Basceri by identifying locations of the large-pit defects as exemplified by Kageshima in order to either select low-defect substrates or to adjust process conditions to reduce defect formation (Kageshima ¶ [0003]-[0009],[0018]-[0020]). 

Regarding claim 4 insofar as definite, Zwieback in view of Basceri yields a SiC epitaxial wafer according to Claim 1, and Zwieback in view of Basceri further yields wherein locations of the large-pit defects caused by substrate carbon inclusions in the SiC epitaxial layer are identified (inherent, since carbon inclusions are indicated as “None” page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12).
Zwieback in view of Basceri fails to clearly teach wherein the locations of the large-pit defects caused by micropipes in the substrate are identified.
Kageshima teaches (e.g. FIG. 8A,8B,8C) wherein locations of large-pit defects are identified (¶ [0179]-[0184]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zwieback in view of Basceri by identifying locations of the large-pit defects as exemplified by Kageshima in order to either select low-defect substrates or to adjust process conditions to reduce defect formation (Kageshima ¶ [0003]-[0009],[0018]-[0020]). 

Regarding claim 5 insofar as definite, Zwieback discloses a SiC epitaxial wafer wherein a total number of micropipes in the substrate and carbon inclusions in the substrate (and therefore the maximum number of large-pit defects caused thereby) is identified, since Zwieback teaches wherein the micropipe density (MPD) may be for example 0.12/cm2 or 0.29/cm2 for a 150mm and 100mm respectively wherein total number is known by multiplying the density by the area of the wafer (¶ [0114] TABLE 1, similar to Applicant’s specification page 11 lines 15-19) and the carbon inclusions (and therefore number of large-pit defects caused by carbon inclusions) are “None” (page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12) and therefore wherein locations of the large-pit defects caused by substrate carbon inclusions in the SiC epitaxial layer are identified (inherent, since carbon inclusions are indicated as “None” page 10 TABLE 1 SiC wafers HG0022-08 and HO0010-12).
Although Zwieback discusses homoepitaxial layer (¶ [0012],[0019]), Zwieback fails to clearly state forming an epilayer on the SiC wafer.
Basceri teaches forming an SiC epilayer for forming a semiconductor device (e.g. ¶ [0017],[0065]).  Basceri additionally teaches wherein the SiC wafer is micropipe free (Abstract).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed an epitaxial layer as exemplified by Basceri on the wafer of Zwieback in order to form a semiconductor device benefitting from the low defect density of Zwieback (Zwieback Abstract).
Zwieback in view of Basceri fails to clearly teach wherein the locations of the large-pit defects caused by micropipes in the substrate are identified.
Kageshima teaches (e.g. FIG. 8A,8B,8C) wherein locations of large-pit defects are identified (¶ [0179]-[0184]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zwieback in view of Basceri by identifying locations of the large-pit defects as exemplified by Kageshima in order to either select low-defect substrates or to adjust process conditions to reduce defect formation (Kageshima ¶ [0003]-[0009],[0018]-[0020]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891